KATZ, J., with whom BERDON and PETERS, Js., join,
concurring in part and dissenting in part. The primary issue in these appeals is whether the trial court, in an action for the dissolution of a marriage, has jurisdiction to award custody of a minor child to the plaintiff wife, when that child was bom to a surrogate mother (surrogate) who, with the consent and cooperation of the plaintiff wife, had been artificially inseminated with the defendant husband’s sperm. This is a case of first impression for this court, and it requires us to come to terms with changing family structures — an area that has become increasingly complex with each new scientific innovation in the field of human reproduction. The majority decides, and I concur, that the trial court had jurisdiction over the child, thereby enabling it to decide issues of custody and support. The majority, however, is content to treat the plaintiff as a third party for purposes of making that determination. It is that assessment that causes me to dissent.
In June, 1993, the plaintiff filed for the dissolution of her marriage to the defendant. In addition to her claims *459for financial support, relying on General Statutes § 46b-56,1 she requested sole or joint custody of a minor child who was ten years old at the time of the complaint. The plaintiff acknowledged in her amended complaint that she was not the child’s biological mother and that she had not adopted the child, but asserted at trial that she should be considered a parent for the purposes of determining custody because she and the defendant, the child’s biological father, had acted as the child’s parents from the time of the child’s birth.
*460The defendant moved to dismiss the plaintiffs complaint, on the ground that because the minor child was not a child of the marriage, the trial court lacked jurisdiction. Thereafter, the plaintiff amended her complaint to add a second count invoking third party status under General Statutes §§ 46b-572 and 46b-59.3
After the close of evidence, but prior to judgment, the defendant moved to open the evidence and requested that the trial court take judicial notice of two Probate Court judgments, the first declaring the defendant’s paternity of the child and the second terminating the parental rights of the surrogate and her husband. The trial court chose not to open the evidence *461and admit the Probate Court judgments, reasoning that it would not be a miscarriage of justice to reject the offer of evidence.
In a memorandum of decision dated November 15, 1995, the trial court concluded that because the minor child was not a child of the marriage, had not been adjudicated the natural child of the defendant, and had not been adopted by either party, the court had no jurisdiction to decide the custody issues.4
The trial court found the following facts, which are not disputed by the parties. The plaintiff and the defendant were married in 1983. They had known each other since 1967, and had begun their relationship in 1971. Both patties wanted to have children. The plaintiff had been married once before, and was the mother of three adult sons. Prior to this second marriage, the plaintiff had undergone tubal ligation and an attempt to reverse that procedure had been unsuccessful. The plaintiff also suffered from a partial disability as a result of an automobile accident in 1972, which prevented her from carrying a pregnancy to term. Prior to the parties’ marriage, with the plaintiffs knowledge and consent, the defendant placed a newspaper advertisement seeking a woman willing to bear a child for the couple. The surrogate answered the advertisement and agreed to be impregnated with the defendant’s sperm. The actual insemination, by syringe, took place at the surrogate’s home with both the defendant and the plaintiff present. *462Although the surrogate testified that she had become pregnant after this procedure, the trial court declined to find that the defendant was the child’s biological father because at the time of trial there had been no adjudication of paternity by the Probate Court.
Both the defendant and the plaintiff assumed the roles of parents from the very beginning of the surrogate’s pregnancy. Throughout the prenatal period, the surrogate used the plaintiffs name, social security number and statistical information for all birth records and doctor’s visits. At times, both the defendant and the plaintiff escorted the surrogate to the doctor’s office. During the surrogate’s pregnancy, the plaintiff went so far as to stuff pillows underneath her clothing in order to appear pregnant. At the time of delivery, the surrogate was admitted to the hospital under the plaintiffs name. A certified copy of the child’s birth certificate bears the names of the plaintiff and the defendant as the child’s mother and father. According to the birth certificate, the defendant supplied this information to the hospital authorities. Upon release from the hospital, the surrogate surrendered custody of the baby to the plaintiff and the defendant, who, together, proceeded to raise the child with no further participation by the surrogate. Neither the plaintiff nor the defendant formally adopted the child.
I
I agree with the majority that the trial court abused its discretion in refusing to admit the Probate Court judgments. “ ‘Whether or not a trial court will permit further evidence to be offered after the close of testimony in the case is a matter resting within its discretion. State v. Levy, 103 Conn. 138, 145, 130 Atl. 96 [1925]; State v. Chapman, 103 Conn. 453, 479, 130 Atl. 899 [1925]; King v. Spencer, 115 Conn. 201, 203, 161 Atl. 103 [1932]; State v. Swift, 125 Conn. 399, 405, 6 Atl. *463(2d) 359 [1939].’ Hauser v. Fairfield, 126 Conn. 240, 242, 10 A.2d 689 [1940], In the ordinary situation where ‘a trial court feels that, by inadvertence or mistake, there has been a failure to introduce available evidence upon a material issue in the case of such a nature that in its absence there is serious danger of a miscarriage of justice, it may properly permit that evidence to be introduced at any time before the case has been decided.’ ” State v. Holmquist, 173 Conn. 140, 152, 376 A.2d 1111, cert. denied, 434 U.S. 906, 98 S. Ct. 306, 54 L. Ed. 2d 193 (1977).
In its memorandum of decision, relying on the presumption that a child born to a married woman is the child of her husband; Schaffer v. Schaffer, 187 Conn. 224, 226, 445 A.2d 589 (1982); the trial court assumed that the surrogate and her husband could claim parental rights. The trial court stated that no “clear, convincing and satisfactory proof’ had been offered to prove that the minor child was not issue of the surrogate’s marriage. The trial court, in essence, found that neither the plaintiff nor the defendant could claim parental status and, accordingly, concluded that the child could not be issue of the marriage between the plaintiff and the defendant. Therefore, the trial court concluded that it had no jurisdiction under § 46b-56 to determine the custody issues. The trial court so concluded even though it had been offered proof of the defendant’s paternity in the defendant’s motion to open the evidence.
The trial court further stated in its decision that neither party was prejudiced by the refusal to open the evidence, because “[a] dissolution action is not the only vehicle by which an individual may petition our courts for an order of custody based upon the best interests of the child.” It went on to suggest that the appropriate means by which the parties might seek custody was a habeas petition pursuant to General Statutes § 46b-l *464(8).5 I disagree with the trial court’s finding as to prejudice.
Had the trial court admitted the Probate Court judgments, the entire posture of the case would have changed and the trial court would have had jurisdiction. Neither the surrogate nor her husband would have had any standing to participate in the outcome of this case. The defendant would have been allowed to proceed under § 46b-56 as the natural father of the child, and the plaintiff, at the very least, would have been able to proceed as a third party under § 46b-57 as pleaded, without having to institute separate proceedings.
Of even greater significance is the fact that the trial court’s ruling has left the minor child injudicial limbo.6 The defendant has been adjudicated to be the child’s *465father, any parental rights the surrogate may have had have been terminated, the plaintiff, the only “mother” the child has ever known has been adjudicated a stranger, and, although the parties currently share custody as part of a stipulated agreement, the child’s living arrangements are perpetually in doubt. In light of the child’s independent interest in continuity and stability in family life; Cappetta v. Cappetta, 196 Conn. 10, 16, 490 A.2d 996 (1985); the trial court had a heightened obligation to consider all pertinent information available to it.
Therefore, I agree with the majority that the trial court abused its discretion in failing to open the evidence in order to admit the two Probate Court judgments. The defendant’s failure to act earlier should not be used to defeat the plaintiffs claim of jurisdiction, when to do so would greatly affect the lives and the rights of the other parties. Indeed, it is the threat of prejudice to the other parties that underlies the rule that a trial court may, in its discretion, refuse to open the evidence. State v. Chapman, supra, 103 Conn. 479 (“trial court may, in the exercise of its discretion . . . permit additional evidence to be introduced, so long as the rights of the parties are fairly protected”). I now turn to the merits of the case and my disagreement with the majority.
II
After a careful review of the arguments and theories presented by the parties and the amici, as well as pertinent authority from other jurisdictions and from scholarly commentary, I agree with the majority that: (1) the trial court had jurisdiction to determine the custody of the minor child pursuant to § 46b-56; and (2) that in the marital dissolution context in general, and in § 46b-56 specifically, a “child” means a “child of the marriage.” I believe, however, unlike the majority, that the *466meaning of that concept is not limited to a child conceived by both parties, a biological child of one parent who has been adopted by the spouse, and a child conceived through artificial insemination as recognized under General Statutes §§ 45a-771 through 45a-779. Under the specific facts of this case, it is consistent with the historical underpinnings of the statutory requirement to conclude that the parties’ minor child is a child of the marriage. I would conclude, therefore, that because the child is a child of the marriage and because the plaintiff is a party to that marriage, the plaintiff must be considered a “parent” for the purposes of determining the child’s custodial arrangements under § 46b-56 without regard to the presumption regarding custody as set forth in General Statutes § 46b-56b.7
“The process of statutory interpretation involves a reasoned search for the intention of the legislature. *467... In other words, we seek to determine, in a reasoned manner, the meaning of the statutory language as applied to the facts of this case, including the question of whether the language actually does apply. In seeking to determine that meaning, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Citations omitted; internal quotation marks omitted.) United Illuminating Co. v. New Haven, 240 Conn. 422, 431-32, 692 A.2d 742 (1997).
At issue in this case is the concept that the minor child be the “child of the marriage.” As the majority points out, the revisions of § 46b-56 and its predecessor statutes have been interpreted by this court to confine the jurisdiction of the Superior Court to determine the custody of children to only those children who fit the descriptor “child of the marriage.” Remkiewicz v. Remkiewicz, 180 Conn. 114, 117, 429 A.2d 833 (1980); Morrow v. Morrow, 165 Conn. 665, 668-69, 345 A.2d 561 (1974); LaBella v. LaBella, 134 Conn. 312, 316, 57 A.2d 627 (1948). The plaintiff has claimed that, under the facts of this case, the child must be considered a child of her marriage to the defendant. The defendant contends, and the majority agrees, that the child is not a child of the marriage. I agree with the plaintiff and would conclude that because our past decisions were based on facts not analogous to those in the present case, and because those decisions fail to explain adequately the textual and historical significance of the phrase “child of the marriage,” they provide little support for the defendant’s argument and have little controlling effect on our decision in this case.
The descriptor “child of the marriage” typically has been used as a means by which to distinguish between *468illegitimate and legitimate offspring. Morrow v. Morrow, supra, 165 Corm. 668. Children who otherwise might have been deemed illegitimate were presumed at common law to be “children of the marriage” if they were bom to the wife during the course of the marriage or, if bom prior to the marriage, they were adopted by the nonbiological parent. Id., 669. This presumption of legitimacy shifted the burden of persuasion to the proponent of illegitimacy; Holland v. Holland, 188 Conn. 354, 358, 449 A.2d 1010 (1982); who was required to present “clear, convincing and satisfactory proof’ that the husband was not the father of the child. Schaffer v. Schaffer, supra, 187 Conn. 226. Absent such proof, a child bom to the wife during the course of the marriage has been considered a child of the marriage, even though the marriage itself took place after the child was conceived. See annot., 84 A.L.R.4th 655, 679-84 (1991).
The traditional explanation for this rule has rested in the concepts of bastardy and inheritance. Note, “Presumption of Legitimacy of a Child Born in Wedlock,” 33 Harv. L. Rev. 306 (1919-20) (“[t]his [is] in accord with the strict notions of the common [law], and [is] probably based upon regard for property rights, a bastard being incapable of inheriting or of having any heirs except those of his own body”); see J. Ayer, Jr., “Legitimacy and Marriage,” 16 Harv. L. Rev. 22, 23 (1902-1903) (“since it is necessary that the heir should be one whose right could be ascertained . . . marriage, an act capable of proof, could be relied upon as determining the heir”). The common-law adoption of this presumption was thus an equitable response to a perceived legal deficiency.
Although most issues of inheritance and property have been obviated by statute; see, e.g., General Statutes § 45a-438 (b) (“for purposes of intestate succession, an individual is the child of his genetic parents, regardless of marital status of such parents”); courts continue to *469rely on this presumption in certain instances. See, e.g., Holland v. Holland, supra, 188 Conn. 354; Schaffer v. Schaffer, supra, 187 Conn. 224. In those cases in which courts continue to employ the presumption, it is because those courts have found that the equities or underlying policy issues of the case demand it, and not simply as a procedural survival from an earlier time, lacking in all import and meaning. See, e.g., Ex parte Presse, 554 So. 2d 406, 412 (Ala. 1989) (public policy considerations causing husband of child’s mother at time of child’s birth to be presumed father weightier than considerations supporting claim of biological father who did not acknowledge paternity until years later). Furthermore, in those cases in which the custodial status of a child is in question, the existence of the marriage furnishes this court with a principled basis upon which to rest our oft expressed policy of supporting the integrity of the family unit and protecting the best interests of the child. See Castagno v. Wholean, 239 Conn. 336, 341-52, 684 A.2d 1181 (1996).
This interest in protecting a child’s right to family identification and family integrity is paramount; Moore v. East Cleveland, 431 U.S. 494, 503, 97 S. Ct. 1932, 52 L. Ed. 2d 531 (1977); and is reflected in the legislative debate over the familial status of a child conceived through artificial insemination. In 1975, the Connecticut General Assembly adopted legislation that declared that “[a]ny child or children born as a result of [artificial insemination with the semen of a donor] shall be deemed to acquire, in all respects, the status of a naturally conceived legitimate child of the husband and wife who consented to and requested the use of [artificial insemination with the semen of a donor].” Public Acts 1975, No. 75-233, § 5, now codified as General Statutes § 45a-774.8 At the same time, the General Assembly *470adopted, as a statement of policy and purpose, legislation declaring that the public policy of Connecticut has been to adhere to the common-law rule that every child bom of a married woman in the course of a marriage is a legitimate child of that marriage. Public Acts 1975, No. 75-233, § 1, now codified as General Statutes § 45a-771. A proponent of the legislation explained that its adoption was a matter of “good public policy,” and that its purpose was to avoid the problems that had arisen in other jurisdictions where children bom through artificial insemination had been deemed not to be issue of the marriage.9 18 H.R. Proc., Pt. 4, 1975 Sess., pp. 1836-37, remarks of Representative Richard D. Tulisano.
*471The various revisions of § 46b-56 also reflect the legislature’s intent that the concept that the minor child be a “child of the marriage” be given a broader reading than previously afforded by this court. This conclusion is supported by the legislative history, which reveals that the individual legislators were primarily concerned with the possibility that courts would not consider adopted children to be issue of the marriage. See 10 S. Proc., Pt. 6,1963 Sess., p. 2101, remarks of Senator Paul J. Falsey (“[T]he [statutes] dealing with divorce and the orders that the court may enter . . . regarding support and custody of children [make] references in some instances to children of the marriage, which would seem to eliminate adopted children. This bill would make it clear that the court could make such orders to adopted children as well.”).
I agree with the majority that although the statute as revised allows persons other than the parents to contest custody, the fact that such a contest may take place only within the context of an action for an annulment, a dissolution of marriage or a legal separation; General Statutes § 46b-56 (a), incorporating by reference General Statutes § 46b-45; militates against a reading that would totally eliminate the concept of “child of the marriage.” Contrary to the majority, however, I am persuaded from the legislative history of the statutes governing custody and related issues that a “child of the marriage” is not always necessarily the biological or adopted offspring of both parents. I read this history as a recognition by the legislature that there are certain factual circumstances under which a child who is the biological or adopted child of only one of the parties *472to the marriage is nonetheless considered a “child of the marriage” for the purposes of determining inheritance, support or custody. This concept was created originally as an equitable response to perceived legal deficiencies, and its historical significance obliges the court to expand the term “child of the marriage” beyond the gatekeeping function assigned to it by the majority. Accordingly, I would conclude that § 46b-56 continues to incorporate the concept that the child whose custody is at issue be .a child of the marriage that is being dissolved, but that it no longer requires that in every case the child be the biological or the adopted child of both parties to the marriage.
This court previously has considered similar issues and has concluded that the Superior Court lacked jurisdiction to determine the custody of children because they were deemed not to be children of the marriage. See, e.g., Remkiewicz v. Remkiewicz, supra, 180 Conn. 117 (stepfather who did not adopt child born four years prior to marriage could not be required to pay support for child after marriage had ended); Morrow v. Morrow, supra, 165 Conn. 668-69 (court lacked jurisdiction to award custody because child was conceived and born before marriage and, therefore, was not child of marriage); LaBella v. LaBella, supra, 134 Conn. 316 (court lacked jurisdiction to award custody of minor child to wife because child was offspring of husband’s adultery and not child of marriage). In all of those cases, however, the birth of the child had no relationship to the act of marriage — in LaBella the child was the product of an extramarital affair, in Morrow and in Remkiewicz the child was born well before the parties were married — and, therefore, the holdings are inapposite to the facts of this case, in which the parties were married to raise this child and both parties acquiesced and participated in planning her conception and birth. Furthermore, these are cases involving limitations on *473jurisdiction, which the majority recognizes “have been overtaken by subsequent statutory changes.” Remkie-wicz v. Remkiewicz, supra, 116;10 Morrow v. Morrow, supra, 670; LaBella v. LaBella, supra, 316-17. Consequently, because these cases focused on jurisdictional limitations, they are of limited value in defining who is a parent under § 46b-56.
The majority maintains that the statutes governing dissolution control the playing field and relies on our cases to define the contours of the concept of a “child of the marriage.” At first glance the analysis appears to apply traditional rules of statutory interpretation. As I have previously noted, the cases upon which the majority relies were decided in the context of jurisdictional limitations that have been overtaken by statutory amendments. Therefore, I suggest that reliance on these cases to interpret the statute in its present form more *474accurately reflects the application of the common-law principles embodied in those cases, thereby raising the specter that this case is no longer simply a matter of statutory construction. To the extent that the majority implicitly acknowledges the importance of common-law equitable considerations in deciding who is a parent, I agree that we should not disavow equitable considerations.
Although the method the parties in the present case chose to bring a child into being was unorthodox, the marriage itself and the child’s place in that marriage were the very essence of a traditional marriage and family. The child in this case has more in common with a child who is the product of artificial insemination than with the children at issue in LaBella, Morrow or Remkiewicz. See footnote 9 of this opinion and the accompanying text. In the present case, the plaintiff and defendant were married to raise this child. Because the plaintiff was unable to conceive or bear a child herself, she and the defendant participated in a procedure by which a surrogate was inseminated with the defendant’s sperm. The plaintiff assisted in the actual insemination of the surrogate, and was present at the conception. Both the plaintiff and the defendant intended from the time the child was conceived that they should be the only mother and father the child ever knew. Although the parties failed to finalize their relationship with the child through the proper probate procedures, it is clear from their actions, including the listing of the plaintiff as the child’s mother on the original birth certificate, that they intended that the plaintiff should have all the rights and concomitant responsibilities of a biological and psychological mother. For ten years the plaintiff cared for the child, fulfilling the child’s physical, emotional and psychological needs. In light of these facts, and with a renewed understanding of the historical and social undeipinnings of the concept *475that the child at issue be a “child of the marriage,” I would conclude that the child here is a child of the marriage between the plaintiff and the defendant.11
III
Having concluded that the child was a child of the marriage, I next address the issue of the plaintiffs status in the custody determination. Although it is clear, as the majority holds, that, had the trial court acknowledged the Probate Court judgments, it could have decided the plaintiffs claims regarding child custody, treating the defendant as the child’s parent and the plaintiff as a third party nonparent, the plaintiff nevertheless has asked this court to find that the trial court had authority under § 46b-56 to determine the child’s best interests as between two parents seeking custody. Allowing the plaintiff to proceed as a parent under § 46b-56, rather than as a nonparent who must overcome the presumption of § 46b~56b,12 is a crucial distinction because § 46b-56b places a far heavier burden on a nonparent than on a parent. As a parent, the plaintiff would be entitled to have her custody claim given the same level of consideration as the defendant’s claim, whereas if she were to proceed as a nonparent there *476would be a presumption in favor of the defendant, whose parental status previously has been adjudicated by the Probate Court. “The significance of parental status in custody . . . proceedings is profound. In a custody dispute, parents stand on equal footing with respect to one another, and the court determines custody under a best interests of the child standard. When the dispute is between a parent and a nonparent, not only is the parent usually considered the preferred custodian, but the nonparent may even be found without standing to challenge parental custody.”13 N. Polikoff, “This Child Does Have Two Mothers: Redefining Parenthood to Meet the Needs of Children in Lesbian-Mother and Other Nontraditional Families,” 78 Geo. L.J. 459, 471-72 (1990); see Garrett’s Appeal from Probate, 237 Conn. 233, 236, 676 A.2d 394 (1996); Perez v. Perez, 212 Conn. 63, 77-80, 561 A.2d 907 (1989).
The defendant argues in response that, because the plaintiff has no biological ties to the child and did not adopt her, she would be able to proceed only as a third party. The majority agrees with the defendant that the plaintiff is not his equal. If the plaintiff were not able to prove the facts alleged in her complaint supporting her theory of estoppel, the trial court would typically be bound by the presumption of § 46b-56b. See footnote 7 of this opinion. I disagree with the majority and would conclude that, under the specific factual circumstances of this case, it is appropriate to treat the plaintiff as the child’s parent, and not as a third party. See In re Marriage of Allen, 28 Wash. App. 637, 639, 626 P.2d *47716 (1981) (“unique circumstances may warrant unique custody decrees”).
Not surprisingly, very few courts have been faced with the question before the court in the present case. The issues of parentage and custody usually arise in those dissolution actions in which the mother or putative father of a child avers that the putative father is not the child’s biological father; see, e.g., Atkinson v. Atkinson, 160 Mich. App. 601, 606, 408 N.W.2d 516 (1987); or in the aftermath of the dissolution of a nontraditional relationship in which only one party has a biological tie to the child. See, e.g., Alison D. v. Virginia M., 155 App. Div. 2d 11, 552 N.Y.S.2d 321 (1990); see also annot., 84 A.L.R.4th 655 (1991). In the future, however, as the concept of family becomes more fluid and as science continues to expand the frontiers of human reproduction, I am certain that more courts will be faced with fact patterns much like the one we address today. Michaud v. Wawruck, 209 Conn. 407, 415, 551 A.2d 738 (1988). Indeed, as the science of blood and deoxyribonucleic acid (DNA) testing becomes more exact, questions of biological parentage may quickly be answered; see Weidenbacher v. Duclos, 234 Conn. 51, 71, 661 A.2d 988 (1995); Palomba v. Gray, 208 Conn. 21, 36-37, 543 A.2d 1331 (1988) (Shea, J., concurring); leaving only the increasingly difficult questions rooted in social ideals and mores.
Although, traditionally, family law to a great degree has been a creature of statute, family law has also been the responsibility of state courts reacting to fundamental changes in the way that the family has evolved. The traditional American nuclear family of a married couple and their own children has been subsumed by a range of alternatives.14 See Michaud v. Wawruck, supra, 209 *478Conn. 415. As expected, some courts are more amenable to the changes in the definition of family than others.15 “Across the nation, state courts are reexamining the roles of biological ties and other relationships in the family. Courts consider those relationships against a background of new techniques, medical advances, and evolving life styles.” S. Pollack, “The Art of Judging,” 71 N.Y.U. L. Rev. 591, 609 (1996); see, e.g., Baehr v. Lewin, 74 Haw. 530, 580, 852 P.2d 44 (1993) (because denial of marriage license to homosexual couple could constitute sex-based discrimination it must be reviewed subject to strict scrutiny under state equal protection clause); Bezio v. Patenaude, 381 Mass. 563, 578, 410 N.E.2d 1207 (1980) (homosexuality does not render mother unfit custodian); In re Baby M., 109 N.J. 396, 429-44, 537 A.2d 1227 (1988) (surrogacy contract rejected as conflicting with existing statutes and public policy of state); In the Matter of Jacob, 86 N.Y.2d 651, 656, 660 N.E.2d 397, 636 N.Y.S.2d 716 (1995) (unmarried companion, whether male or female, of child’s biological mother can adopt mother’s child). “Brush stroke by brush stroke, state courts are painting a new portrait of the American family.” S. Pollack, supra, 613.
In recognition of the new portrait of the American family, the plaintiff and the Connecticut Chapter of the American Academy of Matrimonial Lawyers, in its amicus brief, urge this court to adopt the doctrine of the *479“equitable parent,” as set forth in Atkinson v. Atkinson, supra, 160 Mich. App. 601.16 The court in Atkinson developed a three part test to determine whether a nonbiological parent should be granted parental status in a custody dispute. Under that test, a nonbiological parent may be on equal footing with a biological parent if “(1) the [person] and the child mutually acknowledge a relationship as [parent] and child, or the [biological parent] of the child has cooperated in the development of such a relationship over a period of time prior to the filing of the complaint for divorce, (2) the [person] desires to have the rights afforded a parent, and (3) the [person] is willing to take on the responsibility of [raising the child].” Id., 608-609. Since the Atkinson decision, other jurisdictions have relied on the doctrine of the equitable parent, or on similar theories, to allow a nonparent to seek custody under the same criteria as would be applied to a biological or adoptive parent. See, e.g., Carter v. Brodrick, 644 P.2d 850, 855 (Alaska 1982) (“those relationships that affect the child which are based upon psychological rather than biological parentage may be important enough to protect through custody”); In re Marriage of Gallagher, 539 N.W.2d 479, 481-82 (Iowa 1995) (adopting modified Atkinson test); State in Interest of J.W.F., 799 P.2d 710, 715 (Utah 1990) (stepfather has standing to seek custody under best interests standard); In re Marriage of D.L.J. & R.R.J., 161 Wis. 2d 420, 426-29, 469 N.W.2d 877 (App. 1991) (applying Atkinson factors, nonbiological father who fulfilled numerous parental duties granted equitable parent status).
Although the equitable parent doctrine has some intrinsic appeal, I am reluctant to adopt such new law *480at this time and under these circumstances, particularly when the plaintiffs unusual predicament has been brought about, in part, by the parties’ deceptive conduct.17 My disapproval of their deceptive actions, however, cannot color my interpretation of the law. Rather, it has been my goal to resolve this case in a way that is in keeping with the law, while at the same time recognizing the highly unusual facts of this case. As the ami-cus Connecticut Chapter of the American Academy of Matrimonial Lawyers concedes, the plaintiff cannot be both a parent and a third party. I would resolve this issue by resort to common sense.
“Common sense . . . is a highly significant guide to statutory interpretation.” Trumbull v. State, 206 Conn. 65, 80, 537 A.2d 431 (1988); see Blakeslee Arpaia Chapman, Inc. v. EI Constructors, Inc., 239 Conn. 708, 741, 687 A.2d 506 (1997) (“ ‘[i]n the interpretation of statutory provisions, the application of common sense to the language is not to be excluded’ ”). Section 46b-56 provides that, subject to the provisions of General Statutes § 46b-56a,18 the Superior Court may assign the *481custody of a child to both parents jointly, to either parent or to a third party. Section 46b-56 also incorporates, by reference, General Statutes § 46b-45, which deals with annulment, dissolution of marriage and legal separation. A common sense reading of these statutes in their totality leads me to conclude that, for the purposes of § 46b-56, “third party” must be defined as a third party to the marriage that is at issue in the controversy before the court. Accordingly, if a person is a party to the marriage being dissolved, and the child whose custody is at issue is determined to be a child of that marriage, that person is not a third party and should be treated as a “parent.”
If, as I have concluded, the child in the present case is the child of the plaintiffs marriage to the defendant, it follows that the plaintiff must be given parental status for the purpose of determining custody. As the attorney general points out in his amicus brief, “[i]t is logical to assume that it is generally in the child’s best interest to have more than one parent . . . [and] it is reasonable in the context of this dissolution to construe the term ‘parent’ in ... § 46b-56 to include the plaintiff . . . ,”19 The issue of parental identity is far more than a mere formality to the child who has her own independent interests in the integrity of the family unit. Weiden-backer v. Duelos, supra, 234 Conn. 74. We presume that *482in defining the contours of parentage, the legislature acted in accordance with the underlying purpose of chapter 815j of the General Statutes, which is to protect the best interests of the child. Interpreting § 46b-56 to accommodate the child’s definition of what is a parent, and thereby acknowledge the plaintiff as her mother, serves to maintain the continuity and stability of the child’s environment consistent with that legislative purpose.
The California Court of Appeal, recognizing the traditional role of the common law in applying old legal principles to new technology, applied many of the same considerations in deciding a recent case involving Luanne and John Buzzanca, who had agreed to have an embryo genetically unrelated to either of them implanted in a woman, a surrogate, who would carry and give birth to the child for them. Buzzanca v. Buzzanca, California Court of Appeal, Docket No. GO22147 (4th D. March 10,1998). After fertilization, implantation and pregnancy, the Buzzancas separated, and the question of who the child’s lawful parents were came before the trial court as part of the dissolution action. Luanne claimed that she and John were the child’s lawful parents, John disclaimed any responsibility, and the surrogate stated that she made no claim to the child. The trial court concluded that the child had no lawful parents. Id., 2. First, the trial court accepted a stipulation that the surrogate and her husband were not the “biological” parents. The trial court then concluded that Luanne was not the mother because she had neither contributed the egg nor given birth, and that John was not the father because he had not contributed the sperm and therefore had no biological relationship with the child.20 Id.
*483On appeal, John Buzzanaca argued that because under California’s Uniform Parentage Act; Cal. Fam. Code § 7600 et seq. (Deering 1996); and particularly as set forth in § 7610 of California’s Family Code, there are only two ways a woman can establish motherhood, i.e., by giving birth or by contributing genetically, Luanne Buzzanca could not be the child’s mother.21 He further argued that, because the identities of the genetic contributors were not known to the court, the surrogate and her husband had to be the legal parents. Buzzanca v. Buzzanca, supra, California Court of Appeal, Docket No. G022147, 6-7. Conversely, Luanne continued to argue that she and John were the legal parents. The Court of Appeal held that both Luanne and John were the parents, concluding that “[j]ust as a husband is deemed to be the lawful father of a child unrelated to him when his wife gives birth after artificial insemination, so should a husband and wife be deemed the lawful parents of a child after a surrogate bears a biologically unrelated child on their behalf. In each instance, a child is procreated because a medical procedure was initiated and consented to by intended parents.” Id., 3.
First, the court cited at length to an earlier case involving surrogacy in which it had held that although § 7610 contains no direct reference to genetics, genetics is subsumed in the words under this part, and “that genetic consanguinity was equally ‘acceptable’ as ‘proof of maternity’ as evidence of giving birth.” Id., 8; see Johnson v. Calvert, 5 Cal. 4th 84, 93, 851 P.2d 776, 19 Cal. Reptr. 2d 494 (1993). In reaching that decision by *484a “parity of reasoning”; Johnson v. Calvert, supra, 92; the court in Johnson had looked to a variety of statutes, all of which by their terms applied only to paternity. Id., 90-92. Indeed, in Buzzanea, the court stated that “[i]t was only by a parity of reasoning from statutes which, on their face, referred only to paternity that the court in [Johnson] reached the result it did on the question of maternity.” (Emphasis in original.) Buz-zanca v. Buzzanea, supra, California Court of Appeal, Docket No. G022147, 8. In the same vein, recognizing that the legislature may not have contemplated the application of the artificial insemination statute to a gestational surrogacy case in which the genetic donors are unknown to the court, the Buzzanea court then turned to California’s artificial insemination statute; Cal. Fam. Code § 7613 (Deering 1996); as “the clearest expression of past legislative intent when the legislature did contemplate a situation where a person who caused a child to come into being had no biological relationship to the child.” Buzzanea v. Buzzanea, supra, 10. The court concluded that there was no reason to distinguish between husbands and wives because they are equally situated from the point of view of consenting to an act that brought the child into being. Id., 20-21.
Given their roles as the intended parents in the conception and birth of the child, and recognizing further that public policy favors, whenever possible, the establishment of legal parenthood with the concomitant responsibility, the court concluded that Luanne and John Buzzanea were the legal parents of the child. Id., 24. Although the court called upon the legislature to sort out parental rights and responsibilities of those involved in artificial reproduction, and indeed, appreciating that the legislature is the preferred forum for lawmaking, the court recognized its ability to make decisions on an ad hoc basis without necessarily imposing some grand scheme, looking to the imperfectly *485designed body of statutes and a growing body of case law for guidance in light of the applicable family law principles. Id., 24-25.
In the present case, the facts are more compelling because they go well beyond an agreement that set in motion a medical procedure that resulted in the birth of a child. The parties in this case performed as parents pursuant to that agreement for more than ten years. If intent of the parties were the ultimate basis of a decision of lawful parentage, this case presents the best example of the need of the court to be able to establish motherhood by conduct apart from giving birth or being genetically related to a child.
I acknowledge that to extend parental rights to an adult who has no biological ties to a child could be seen as opening the door to an onslaught of litigants seeking to have a variety of family relationships validated for the purpose of determining custody. I also acknowledge the possibility that certain unscrupulous parties could use such a decision as a new tool for leverage in an inimical divorce action. It is not my intent to open the door to all unrelated third parties who happen to feel a bond of affection with a child. Indeed, the factual context of this case, limited as it is to dissolution, separation and annulment proceedings pursuant to § 46b-56, substantially lessens this risk. Nor do I intend to invade or diminish the rights of the biological parent. Biology, however, is not always dispositive when we are making decisions regarding the care and welfare of children. See Weidenbacher v. Duclos, supra, 234 Conn. 76. My decision is limited to this extreme case, in which the marriage was entered into to raise this child and the plaintiff, who seeks custody, has acted as the child’s parent from birth and no other party has acted in the same parental role, such that to deprive *486the child of the care and affection of the plaintiff would be to deprive that child of a parent.22
In addition, I note that by deeming the minor child a “child of the marriage” and by concluding that, as a party to that marriage, the plaintiff, as a nonbiological parent, must have equal footing with the defendant in the custody determination, I recognize not only the plaintiffs right to seek custody, but also her ongoing responsibility to provide care and support for the child, apart from any custody determination. She may not assume or shed her parental role at will. Finally, I caution that my conclusion would not automatically entitle a nonbiological parent to custody. The determination of custody should focus less on the legal relationship between the parties than on the best interests of the child.
I would reverse the judgment of the trial court regarding its lack of jurisdiction to determine custody of the minor child and remand the case to that court for determination of custody and support pursuant to § 46b-56, treating both the defendant and the plaintiff as parents, and applying the ultimate standard — the best interests of the child.
Accordingly, I respectfully dissent from part III of the majority opinion.

 General Statutes § 46b-56 provides: “Superior Court orders re custody and care of minor children in actions for dissolution of marriage, legal separation and annulment. Access to records of minor children by noncustodial parent. Parenting education program, (a) In any controversy before the Superior Court as to the custody or care of minor children, and at any time after the return day of any complaint under section 46b-45, the court may at any time make or modify any proper order regarding the education and support of the children and of care, custody and visitation if it has jurisdiction under the provisions of chapter 815o. Subject to the provisions of section 46b-56a, the court may assign the custody of any child to the parents jointly, to either parent or to a third party, according to its best judgment upon the facts of the case and subject to such conditions and limitations as it deems equitable. The court may also make any order granting the right of visitation of any child to a third party, including but not limited to, grandparents.
“(b) In making or modifying any order with respect to custody or visitation, the court shall (1) be guided by the best interests of the child, giving consideration to the wishes of the child if the child is of sufficient age and capable of forming an intelligent preference, provided in making the initial order the court may take into consideration the causes for dissolution of the marriage or legal separation if such causes are relevant in a determination of the best interests of the child and (2) consider whether the party satisfactorily completed participation in a parenting education program established pursuant to section 46b-69b.
“(c) In determining whether a child is in need of support and, if in need, the respective abilities of the parents to provide support, the court shall take into consideration all the factors enumerated in section 46b-84.
“(d) When the court is not sitting, any judge of the court may make any order in the cause which the court might make under subsection (a) of this section, including orders of injunction, prior to any action in the cause by the court.
“(e) A parent not granted custody of a minor child shall not be denied the right of access to the academic, medical, hospital or other health records of such minor child unless otherwise ordered by the court for good cause shown.”


 General Statutes § 46b-57 provides: “Third party intervention re custody of minor children. Preference of child. In any controversy before the Superior Court as to the custody of minor children, and on any complaint under this chapter or section 46b-l or 51-348a, if there is any minor child of either or both parties, the court if it has jurisdiction under the provisions of chapter 815o, may allow any interested third party or parties to intervene upon motion. The court may award full or partial custody, care, education and visitation rights of such child to any such third party upon such conditions and limitations as it deems equitable. Before allowing any intervention, the court may appoint counsel for the child or children pursuant to the provisions of section 46b-54. In making any order under this section the court shall be guided by the best interests of the child, giving consideration to the wishes of the child if he is of sufficient age and capable of forming an intelligent preference.”


 General Statutes § 46b-59 provides: “Court may grant right of visitation to any person. The Superior Court may grant the right of visitation with respect to any minor child or children to any person, upon an application of such person. Such order shall be according to the court’s best judgment upon the facts of the case and subject to such conditions and limitations as it deems equitable, provided the grant of such visitation rights shall not be contingent upon any order of financial support by the court. In making, modifying or terminating such an order, the court shall be guided by the best interest of the child, giving consideration to the wishes of such child if he is of sufficient age and capable of forming an intelligent opinion. Visitation rights granted in accordance with this section shall not be deemed to have created parental rights in the person or persons to whom such visitation rights are granted. The grant of such visitation rights shall not prevent any court of competent jurisdiction from thereafter acting upon the custody of such child, the parental rights with respect to such child or the *461adoption oí such child and any such court may include in its decree an order terminating such visitation rights.”


 As the basis for its decision, the trial court relied on the language of General Statutes § 46b-58, which extends the authority granted to the court by § 46b-56 to “children adopted by both parties and to any natural child of one of the parties who has been adopted by the other,” and concluded that the parties did not meet this standard. The trial court, made no reference to the plaintiffs invocation of the third party provisions of § 46b-57, except to note in a footnote in its memorandum of decision that the plaintiff could proceed as a third party through a petition for habeas corpus.


 General Statutes § 46b-l provides in pertinent part: “Family relations matters defined. Matters within the jurisdiction of the Superior Court deemed to be family relations matters shall be matters affecting or involving . . . (8) habeas corpus and other proceedings to determine the custody and visitation of children . . . .”
The defendant, apparently misinterpreting the trial court’s reference in its footnote, and relying heavily on LaBella v. LaBella, 134 Conn. 312, 57 A.2d 627 (1948), insists that the plaintiff has no choice but to proceed with an action for habeas corpus in Probate Court. We disagree with the defendant’s assertion. If the plaintiff were to choose to proceed with a habeas action, it is clear that the Superior Court would have the authority, under § 46b-l (8), to entertain that claim.


 Although this court has never held specifically that a minor child may be a party to a dissolution action, we have made clear that the child is more than a disinterested observer. This conclusion is shared by the legislature and reflected in General Statutes § 46b-54, which allows the court to appoint an attorney to represent a minor child during a dissolution proceeding and provides that counsel for the child shall have an opportunity to be heard as to matters pertaining to the interests of the child, including custody, care, support and visitation, if to do so would be in the best interests of the child. “The purpose of appointing counsel for a minor child in a dissolution action is to ensure independent representation of the child’s interest and such representation must be entrusted to the professional judgment of appointed counsel within the usual constraints applicable to such representation.” (Internal quotation marks omitted.) Knock v. Knock, 224 Conn. 776, 791, 621 A.2d 267 (1993).


 I find curious the majority’s elimination of the presumption of § 46b-56b. General Statutes § 46b-56b provides: “In any dispute as to the custody of a minor child involving a parent and a nonparent, there shall be a presumption that it is in the best interest of the child to be in the custody of the parent, which presumption may be rebutted by showing that it would be detrimental to the child to permit the parent to have custody.”
Typically, the trial court, on remand, would be required to inquire into whether the defendant had waived his entitlement to the statutory presumption by his course of conduct in participating with the plaintiff in the prebirth ruse and in continuing to raise the child as if both he and the plaintiff were her parents. The majority, however, relies on much of the reasoning in this concurring and dissenting opinion to conclude that, while the plaintiff is not as a matter of law the child’s mother, the trial court must treat her as the child’s mother under § 46b-56 without regard to § 46b-56b. Throughout the proceedings, the defendant refused to call the plaintiff the child’s mother and referred to her as “the custodian.” Today, the majority, by stripping the plaintiff of the title of mother, allows that abuse to continue. What additional abuse the defendant will be free to wreak by virtue of the majority’s determination of parenthood remains to be seen. Furthermore, the elimination of the statutory presumption of § 46b-56b will not help the plaintiff, if she is not awarded custody, to have access to the academic or health records of the child under General Statutes § 46b-56e. On the contrary, if she is not awarded custody, because she is not a parent, she does not fall under that statute’s umbrella.


 In Connecticut, there are no equivalent provisions covering the use of a surrogate or donor eggs, nor does the legislative history of the artificial *470insemination statutes, §§ 45a-771 through 45a-779, appear to contemplate such occurrences. This is in contrast to other jurisdictions, which have in place legislation regarding the use of surrogate or gestational mothers. See, e.g., Ariz. Rev. Stat. Ann. § 25-218 (A) (West 1991 & Sup. 1996) (banning formation of surrogate parentage contracts; portion of statute regarding presumption of parentage declared unconstitutional in Soos v. Superior Court in County of Maricopa, 182 Ariz. 470, 474, 897 P.2d 1356 [1994]); Ark. Code Ann. § 9-10-201 (b) (1) (Michie 1993) (if biological father is married, child bom of surrogate mother is child of biological father and woman intended to be mother); Fla. Stat. c. 742.15 (1997) (allowing binding and enforceable surrogacy contracts between commissioning couple and gestational surrogate; commissioning couple takes on all parental rights and responsibilities); Nev. Rev. Stat. § 126.045 (1997) (allowing for surrogacy contract; contract must specify, inter alia, intended parentage of child); N.Y. Dom. Rel. Law §§ 121 through 124 (McKinney Sup. 1997-98) (surrogate parenting contracts void as against public policy; birth mother retains parental rights).


 Representative Richard D. Tulisano spoke in favor of the legislation as follows: “Mr. Speaker, the Bill before us today is one of new legislation for Connecticut. Relatively few states, but there are some, do have legislation in this field. What it effectively does, is insure that children who are conceived and bom as a result of artificial insemination are legitimatized. It also insures that they have rights of inheritance through their parents. That is, their natural mother and her consenting spouse. It insures that the donor involved in this medical technique has no interest or rights of inheritance from the child so conceived. It is an attempt, ladies and gentlemen of this House, to protect rights, to make sure that in this State nothing occurs similar to that which has happened in some Canadian jurisdictions and in one Illinois jurisdiction in which it was decided that the technique of artificial insemination was (1) assumed at one point to be adultery, and (2) a con*471senting spouse in an Illinois jurisdiction, ladies and gentlemen, was declared not to have the duties of support. So it seems to me, this is good public policy. It is the kind of thing that will put Connecticut in advance of the other states of this nation. . . . We are anticipating a problem before it occurs.” 18 H.R. Proc., Pt. 4, 1975 Sess., pp. 1836-37.


 In his amicus brief, the attorney general suggests that in light of the 1973 statutory revision, we should reconsider our reliance on this jurisdictional requirement in Remkiewicz v. Remkiewicz, supra, 180 Conn. 114. In that case, a child was born to the plaintiff wife in 1967, while she had been married to a man other than the defendant. Thereafter, in 1971, the plaintiff married the defendant, who treated the child as his own. When the plaintiff brought an action for dissolution, she had been receiving state support. Consequently, the attorney general was made a party to the action and moved for an order of child support. This court held that the trial court had no jurisdiction to enter an order of support against the defendant. “The word ‘children’ in [§ 46b-56] means legitimate children.” Id., 117, citing State v. Wolfe, 156 Conn. 199, 203, 239 A.2d 509 (1968). The court, however, failed to consider the 1973 and 1974 amendments and the legislature’s intent to broaden the court’s jurisdiction to reach disputes concerning children not traditionally considered “legitimate.” Consequently, I find that case to be of limited value in deciding the issues presently before the court.
Although the majority holds that the term “child of the marriage” is not a jurisdictional limitation, it relies on the concept to reject the plaintiffs claim that she is the mother of the child and to reject the attorney general’s invitation to provide a more expansive view of parentage. Because the plaintiff in Remkiewicz married the defendant only after the child was already four years old, facts clearly distinguishable from those in the present case, I am not compelled to overrule that case in order to respect the legislature’s intent.


 Although at one time there may have been concern regarding the surrogate’s interest in the child, the trial court found that upon discharge from the hospital, the surrogate turned the child over to the plaintiff and the defendant, “who nurtured and raised the child with no further participation by the surrogate mother.” Moreover, the surrogate relinquished any rights she may have had, and once her parental rights were terminated, the record of any evidence of her purported interest became irrelevant.


 See footnote 7 of this opinion for the text of § 46b-56b. The provision allowing for rebuttal of the presumption has been interpreted to mean that in order for the nonpaxent third party to acquire custody, he or she would first have to prove that the parent was not a suitable custodian or that to give custody to the parent may harm the child. See Conn. Joint Standing Committee Hearings, Judiciary, Pt. 2, 1986 Sess., p. 481, remarks of Hon. Glenn Knierim, Probate Court administrator; id., p. 549, remarks of Raphie Podolsky, Center for Advocacy and Research; id., p. 573, letter of Cynthia McKenna, children and the courts committee.


 “The concept of standing, as it relates to custody actions, is not identical to the standing requirements for challenging an administrative agency ruling. . . . Standing in custody cases has generally referred to whether an individual has status to bring an action for custody under the applicable statute.” (Citations omitted.) In re Interest of Z.J.H., 162 Wis. 2d 1002, 1008 n.3, 471 N.W.2d 202 (1991); see Weidenbacher v. Duclos, 234 Conn. 51, 64, 661 A.2d 988 (1995) and cases cited therein.


 “See generally Martha Minow, ‘The Free Exercise of Families,’ 1991 U. Ill. L. Rev. 925, 930-32 (noting that traditional American nuclear family has been subsumed by range of alternatives, including single-parent families *478and cohabiting unmarried adults); Libby Post, ‘The Question of Family: Lesbians and Gay Men Reflecting a Redefined Society,’ 19 Fordham Urb. L.J. 747, 748 (1992) (stating that ‘the heterosexual two-parent, bread-winner father and homemaker-mother family is now the exception to the rule’).” S. Pollack, “The Art of Judging,” 71 N.Y.U. L. Rev. 591, 608 n.96 (1996).


 Cases in which courts have had to grapple with the changes in family structure have arisen in a variety of areas. See, e.g., Braschi v. Stahl Associates Co., 74 N.Y.2d 201, 543 N.E.2d 49, 544 N.Y.S.2d (1989) (landlord tenant dispute); Glassboro v. Vallorosi, 117 N.J. 421, 568 A.2d 888 (1990) (zoning). The disparate results across the country reflect the tension in society between the desire to preserve tradition and the need to recognize changing lifestyles.


 disagree with the defendant’s argument that the doctrines of equitable estoppel and equitable parentage are essentially the same. Although both address the issues of representation and reliance, equitable parentage focuses primarily upon the relationship between the nonbiological parent *480and the child whose custody is at issue, while equitable estoppel focuses exclusively on the nonparent’s reliance on the representations of the parent.


 This court has used statutes as a source of policy for common-law adjudication, particularly where there has been a close relationship between the statutory and common-law subject matters. See Fahy v. Fahy, 227 Conn. 505, 514-15, 630 A.2d 1328 (1993). A statute is itself a source of policy for consistent common-law development. E. Peters, “Common Law Judging in a Statutory World: An Address,” 43 U. Pitt. L. Rev. 995, 998 (1982). Therefore, in order to permit greater latitude in custody determinations, in accordance with the policy expressed in the legislative amendments, this court could, if it so desired, use this adjudicative technique and entertain the doctrine of equitable parent as a matter of common-law adjudication.


 General Statutes § 46b-56a provides: “Joint custody. Definition. Presumption. Conciliation, (a) For the purposes of this section, ‘joint custody’ means an order awarding legal custody of the minor child to both parents, providing for joint decision-making by the parents and providing that physical custody shall be shared by the parents in such a way as to assure the child of continuing contact with both parents. The court may award joint legal custody without awarding joint physical custody where the parents have agreed to merely joint legal custody.
*481“(b) There shall be a presumption, affecting the burden of proof, that joint custody is in the best interests of a minor child where the parents have agreed to an award of joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child or children of the marriage. If the court declines to enter an order awarding joint custody pursuant to this subsection, the court shall state in its decision the reasons for denial of an award of joint custody.
“(c) If only one parent seeks an order of joint custody upon a motion duly made, the court may order both parties to submit to conciliation at their own expense with the costs of such conciliation to be borne by the parties as the court directs according to each party’s ability to pay.”


 I note that “parent” for purposes of § 46b-56 does not have a statutory definition. Contrast General Statutes §§ 17a-93 (b) and 45a-604 (3). There*482fore, there is no legislation directly prohibiting a determination by this court that the plaintiff in the present case is the child’s parent.


 Neither of the Buzzancas had formally adopted the child.


 California Family Code § 7610 (Deering 1996) provides: “The parent and child relationship may be established as follows:
“(a) Between a child and the natural mother, it may be established by proof of her having given birth to the child, or under this part.
“(b) Between a child and the natural father, it may be established under this part.
“(c) Between a child and an adoptive parent, it may be established by proof of adoption.”


 As the attorney general suggests in his amicus brief, we must construe the custody statutes in a manner consistent with their overarching purpose, which is to protect the child’s interests in establishing and maintaining a parent-child relationship.